Citation Nr: 1443101	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  07-09 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS).

2.  Entitlement to service connection for a low back disability secondary to MS.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for erectile dysfunction (ED) secondary to multiple sclerosis.

5.  Entitlement to special monthly compensation based on loss of use.

6.  Entitlement to special monthly compensation based on aid and attendance.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Daniel Smith, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  An April 2006 rating decision denied service connection for multiple sclerosis and a low back disability.  An August 2013 rating decision denied service connection for a heart condition and erectile dysfunction, and denied special monthly compensation claims based on loss of use and aid and attendance.  A September 2013 decision denied the Veteran's claim for a TDIU.

The service connection claims for MS and a low back disability were remanded in May 2009 to afford the Veteran a hearing, which was conducted before the undersigned in August 2009.  The claims were then remanded again in October 2009, September 2011, and December 2012 for additional development.  In June 2013, the Board denied the claims.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded these claims back to the Board in February 2014 for additional adjudication consistent with the terms of the JMR.

Footnote (1) of the JMR noted that the Veteran had abandoned his theory of entitlement to service connection for a low back disability on a direct basis.  Therefore, that issue will proceed only on a theory of secondary service connection.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claim for MS, the JMR stated that the Board relied on an inadequate VA examination when it denied the claim.  Specifically, the February 2013 VA examiner in this case referenced the Veteran's in-service history of dizziness, chest pain, and left arm numbness, and noted that these were diagnosed as part of a psychoneurosis condition.  The examiner concluded that current MS was not related to service based, in part, on this diagnosis and the lack of any hospitalization for MS.  However, the examiner did not acknowledge or explain the relevance of the medical recommendation made to the Veteran at the time of his separation that his symptoms may be psychosomatic complaints, but that he should be seen by a neurologist to rule out a seizure disorder.  The examiner also did not account for facially identical reports of in-service and post-service symptoms including dizziness, fatigue, and chest pain.  The JMR stated that a medical opinion was necessary to address (1) the possibility that the Veteran's in-service symptoms evidenced a neurological disorder rather than a psychosomatic condition, and (2) whether the presentation of documented MS symptoms post-service, similar to those experienced during service, indicated a continuity of symptomatology.  Therefore, an opinion addressing these questions should be obtained.

With respect to the Veteran's claim for a low back disability, he is claiming this condition secondary to MS, and therefore the claims are intertwined.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Moreover, VA has yet to obtain an opinion as to whether the Veteran's low back disability is proximately due to, or aggravated by, MS.  Notably, a February 2013 VA examination noted that the Veteran had a history of a low back injury prior to service.  However, because his service enlistment examination did not note any low back disability, he is presumed to have entered service in sound condition.  His statements of a prior back injury, alone, do not clearly and unmistakably demonstrate that a back disability existed prior to service.  Therefore, in determining whether his current low back condition is caused by MS, the examiner should presume that no low back disability existed as of October 1970.

Finally, as noted above, an August 2013 rating decision denied service connection for a heart condition and erectile dysfunction, and denied special monthly compensation claims based on loss of use and aid and attendance.  A September 2013 decision denied the Veteran's claim for a TDIU.  In response, the Veteran filed notices of disagreement (NOD) in October 2013 (heart, ED, loss of use, aid and attendance) and April 2014 (TDIU).  However, no statement of the case (SOC) has since been promulgated for any of these issues.  The filing of the NOD places the claim in appellate status. The failure to issue the SOC in this circumstance renders the claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the February 2013 VA examination for MS.  The examiner must again review the claims file, but their attention is specifically directed to the following:

a.  A June 1971 letter from Dr. S.G.M. contained in the service treatment records in which he states that, since March 1971, the Veteran had been seen for nausea, vomiting, epigastric distress, chest pain, anxiety, and dizziness with fainting.  He further stated that these may be psychosomatic complaints, but that the Veteran should probably been seen by a neurologist to rule out a seizure disorder.

b.  May 1998 corrections department medical records which show the Veteran reported being diagnosed with MS secondary to paralysis, and that this resolved with Prednisone without recurrence.  Also, June 1998 corrections department records which show MS in remission since 1981.

c.  September 2000 corrections department medical records which show the Veteran reported being diagnosed with MS in 1980 and having no symptoms, but reporting occasional right leg numbness which he attributed to a hernia.

d.  May 2007 VA records which noted decreased eyesight, occasional vertigo, and generalized weakness with a "heavy chest," and a diagnosis of probable MS.

e.  May 2009 VA records which discuss MS and complaints of dizziness, balance problems and weakness.

f. August 2010 records which state that MS includes complaints of occasional vertigo, generalized weakness with "heavy chest," and gastrointestinal disturbances.

g.  November 2010 records which state that the Veteran suffers constant dizziness and imbalance from MS.

After considering this evidence, the examiner must provide an opinion as to the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's in-service symptoms evidenced neurological disorder rather than a psychosomatic condition, and if so, whether current MS is etiologically related to this neurological disorder.

b.  Whether the presentation of documented MS symptoms post-service, viewed collectively with similar symptoms documented in service, indicates continuous symptomatology of MS occurring since service.

A complete rationale for all opinions expressed should be set forth in the examination report.  If the February 2013 VA examiner is unavailable, the claims file should be forwarded to another appropriate examiner, who must comply with the above instructions.  If any examiner determines that an additional examination is necessary to provide the requested opinions, one should be scheduled.

2.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the February 2013 VA examination for a low back disability.  The examiner must again review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back condition is caused by, or otherwise attributable to, his diagnosed MS condition.

In determining whether a MS caused the low back disability, the examiner must presume that the Veteran did not have a low back disability prior to entering service.

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back condition is aggravated by his diagnosed MS condition.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full. In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

4.  After the requested development has been completed, readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

5.  Provide the Veteran an SOC addressing the issues of service connection for a heart disability, service connection for ED, special monthly compensation based on loss of use, special monthly compensation based on aid and attendance, and a TDIU. Remind him that he still needs to file a Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of these claims to the Board, and advise him of how long he has to do this. Only if he perfects his appeal should the claims be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



